Name: Council Directive 89/678/EEC of 21 December 1989 amending directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the member states relating to restrictions on the marketing and use of certain dangerous substances and preparations
 Type: Directive
 Subject Matter: environmental policy;  technology and technical regulations;  health;  deterioration of the environment;  European Union law;  competition
 Date Published: 1989-12-30

 Avis juridique important|31989L0678Council Directive 89/678/EEC of 21 December 1989 amending directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the member states relating to restrictions on the marketing and use of certain dangerous substances and preparations Official Journal L 398 , 30/12/1989 P. 0024 - 0024 Finnish special edition: Chapter 13 Volume 19 P. 0122 Swedish special edition: Chapter 13 Volume 19 P. 0122 COUNCIL DIRECTIVEof 21 December 1989amending Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations(89/678/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the public and the environment are constantly exposed to new risks resulting from the use of chemical products; whereas when damage is detected and in particular when cases which have serious consequences for human health are observed, immediate action is required for the prohibition or limiting of the marketing or use of certain dangerous substances and preparations at Community level; Whereas, in its present wording, Directive 76/769/EEC (4) does not stipulate that adaptations to technical progress of the Annexes may be decided upon by the Commission, assisted by a committee, and accordingly each adaptation must be the subject of a Council decision; Whereas technical progress makes it necessary to adapt the provisions contained in the Annex to Directive 76/769/EEC promptly; whereas, to make it easier to implement the required measures, it is necessary to institute a procedure providing for close collaboration between the Member States and the Commission; whereas provision should be made to provide for such a procedure within a committee and for such amendments to be adopted in accordance with the procedure laid down in Article 21 of Council Directive 67/548/EEC of 27 June 1967 on the approximation of thelaws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (5), as last amended by Directive 88/490/EEC (6), HAS ADOPTED THIS DIRECTIVE: Article 1The following Article is hereby inserted in Directive 76/769/EEC: 'Article 2aAmendments required to adapt the Annexes to technical progress, with regard to the substances and preparations already covered by the Directive, shall be adopted in accordance with the procedure laid down in Article 21 of Directive 67/548/EEC (1), as last amended by Decision 88/490/EEC (2). (1) OJ No 196, 16. 8. 1967, p. 1. (2) OJ N ° L 259, 19. 9. 1988, p. 1.'Article 2This Directive is addressed to the Member States. Done at Brussels, 21 December 1989. For the CouncilThe PresidentE. CRESSONOJ N ° C 291, 20. 11. 1989, p. 55. (1) OJ N ° C 117, 4. 5. 1988, p. 14. (2) OJ N ° C 262, 10. 10. 1988, p. 84, and (3) OJ N ° C 377, 12. 12. 1988, p. 7. (4) OJ N ° L 262, 27. 9. 1976, p. 201. (5) OJ No 196, 16. 8. 1967, p. 1. (6) OJ N ° L 259, 19. 9. 1988, p. 1.